Concurring Opinion.
Cox, J.
9. I concur in the affirmance of the judgment of the trial court, on the grounds that there was. evidence from which it might have been inferred that Caldwell concealed her cause of action from appellee and that she discovered such concealment at a time which prevented the operation of the statute of limitations. These inferences having been drawn by the jury in the trial court, this court is not permitted to draw a different one, even if the facts might warrant it.
Note. — Reported in 112 N. E. 518. See, also, under (1) 39 Cyc 118; (2) 39 Cyc 169; (3) 25 Cyc 1158, 1159; 39 Cyc 607; (4) 39 Cyc 587; (5) 39 Cyc 618; (6) 25 Cyc 1432; (7) 25 Cyc 1424; (9) 4 C. J. 850; 3 Cyc 348.